Citation Nr: 1443078	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran served on active duty from January 1976 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for depression and bipolar disorder. 

This case was previously before the Board in April 2011, when it was remanded to afford the Veteran a Board hearing at the RO.  That hearing was held in June 2012, before the undersigned Veterans Law Judge.  In October 2012, the Board again remanded the claim for further development and consideration. 

In addition to the Veteran's claims file, there is an electronic, paperless claims file associated with the Veteran's claims.  Accordingly, any future consideration of    this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran was not diagnosed with a psychosis during service or within one year following discharge from service, and there is no probative medical opinion linking his current acquired psychiatric disorders to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include depression and bipolar disorder, have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2013); Wood v. Derwinski, 1 Vet. App. 190 (1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in March 2007. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, post-service treatment records, VA vocational records, VA examination reports, and hearing testimony.  

The Board is further satisfied that there has been substantial compliance with      its remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As requested, pertinent VA treatment records and the Veteran's vocational rehabilitation folder were obtained.  A December 2012 letter asked the Veteran to complete a release form pertaining to pertinent medical treatment he received after service.  He did not respond.  In addition, a VA examination was scheduled for December 27, 2012; however, documents in the claims file reveal that the Veteran failed to report for such examination.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was notified of   his failure to report in the February 2013 supplemental statement of the case.  Neither the Veteran nor his representative has requested that the examination      be rescheduled.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries, supra. 

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to   the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice  is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946,    and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Veteran's service treatment records (STRs) noted that he was having problems adjusting to military life style in June 1979 for four months.  The assessment was mental anguish.  He was given a follow up appointment in a week, however, he stated that he could not wait that long.  In May 1982, the Veteran stated that he has been drinking alcohol heavily, alcohol abuse disorder was diagnosed, and he was admitted for detoxification.  On separation examination in July 1982, the psychiatric examination was normal, and the Veteran denied depression, excessive worry or a nervous condition.

The Veteran's service personnel records note that he received non-judicial punishments in December 1979, January 1980, August 1980, March 1981,   April 1981, February 1982, and March 1982.  He was discharged under honorable conditions but barred from reenlistment.  

A February 2005 VA psychiatric consultation noted that the Veteran felt "something is not right" with him.  He stated that for about ten years he has intermittent thoughts of wanting to hurt others for no apparent reason.  He noted     a past psychiatric history of being seen by a therapist in service in Germany    briefly who was concerned about his drug use.  He denied medication, treatment    or inpatient hospitalization.  The diagnosis was heroin dependence, in remission  per patient, and personality disorder not otherwise specified (NOS).  The examiner noted that there was no indication for acute psychiatric admission at this time.     The Veteran did not exhibit any symptoms of a definite mood disorder or anxiety disorder.  There was no evidence of a psychotic process.  He described a long history of mood instability, interpersonal difficulties, explosive outburst, job instability in the context of relational problems, and substance abuse which may have led to his current predicament.  The examiner noted that the Veteran's symptoms appeared to be substance induced and/or characterological.  He was provided substance abuse counseling and treatment.  

A November 2006 VA treatment note diagnosed the Veteran with major depression.  The Veteran mentioned that he was mistreated in service.  

In February 2007, the Veteran requested service connection for depression.  He stated that he was an above average serviceman until the last eight months of service when he was reprimanded for a minor infraction which was not his fault.  He also stated that another serviceman committed the same minor infraction, but that serviceman was not reprimanded.  He stated that he questioned his being reprimanded for the infraction which was not his fault, and was branded a trouble maker, which caused his depression.  

A VA mental health assessment dated in March 2007 is of record.  The Veteran stated that a sergeant in service in 1978 got him hooked on heroin.  He stated that things went "downhill" in service in 1981 after being reprimanded for a minor infraction.  He provided a history of diagnosis and treatment for major depressive disorder, recurrent since 2004.  The diagnoses were alcohol dependence and major depressive disorder, recurrent.  In a March 2007 mental health history and physical examination note, the Veteran stated that he has been drinking alcohol since age 18, but it did not become a problem until recently.   On VA treatment report dated in June 2007, the clinician stated that the Veteran was not forthcoming about difficult  past experiences in the military.

In a September 2007 medical opinion, a VA physician diagnosed major depressive disorder, moderate, recurrent; and delusional disorder, paranoia.  

A VA examination was conducted in May 2008.  The diagnoses were bipolar disorder, mixed; and polysubstance abuse/dependency.  After a review of the Veteran's claims file, the examiner stated that it was less likely as not that that the Veteran's bipolar disorder is related to his service, to include to symptoms treated therein.  The examiner noted that the Veteran was having adjustment problems when stationed in the U.S. in 1978, but did not follow through with mental health treatment.  The examiner acknowledged that that he was in detox in 1982.  The examiner also noted that there were notes in the STRs, suggesting that there were "no psychiatric problems noted" and that a mental status evaluation in May 1982, noted "no mental illness" and functioning well.  The examiner also noted that the Veteran appeared to be a somewhat unreliable historian.  

In a July 2008 VA mental health note, heroin dependence and depressive disorder, NOS was diagnosed.  Subsequent treatment records reveal ongoing treatment for his acquired psychiatric disorders and substance abuse problems.  

In July 2012, two of the Veteran's brothers submitted statements noting that the Veteran was good, dedicated person and serviceman.  However, later in service, his attitude and mental health changed for the worst and he has had severe mental health problems since then.  

The Veteran is noted to have failed to appear for a scheduled VA examination on December 27, 2012.  The purpose of the examination was to determine whether the Veteran's current acquired psychiatric disorder is related to service.  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause" fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655. 

As an initial matter, the Board acknowledges that the Veteran and his brothers are competent to describe things that they have witnessed or perceived.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as lay people, they are not competent to diagnose a psychiatric disorder as such requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In addition, psychiatric disorders can have many causes, and determining the etiology of such disorders requires medical expertise to determine.  Accordingly, the Veteran's and his brothers' lay opinions that he suffers from a psychiatric disorder related to service are not a competent medical opinions.  The Board finds the medical evidence of record more probative than the lay assertions.

The Board notes that the Veteran's representative has challenged the adequacy of the 2008 VA examiner's opinion.  However, the Veteran failed to report for the VA examination scheduled in December 2012, which could have remedied any alleged defects in the 2008 examination.  Due to the Veteran's failure to appear for the scheduled examination, there is no probative medical opinion linking his current psychiatric disorders to active service.  The Board notes that the record contains information regarding problems that the Veteran had in service.  However, no psychosis was diagnosed in service or in the year following discharge from service, and therefore, a nexus opinion linking his currently diagnosed psychiatric disorders to service is required for service connection to be established.  The 2008 VA examiner opined the current psychiatric disabilities are not related to service, and the Veteran has failed to appear for another VA psychiatric examination which was scheduled to obtain an additional opinion as to the potential relationship between his psychiatric disability and service.  Thus, there is no probative medical opinion of record linking his current disability to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for an acquired psychiatric disorder, to include depression and bipolar disorder, must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


